Exhibit 10.30



EXECUTIVE EMPLOYMENT AGREEMENT

        This Executive Employment Agreement (this “Agreement”) is by and between
HealthTronics, Inc., a Georgia corporation (“Employer”), and Laura Miller, an
individual (“Executive”), and shall be effective as of December __, 2009 (the
“Effective Date”).

Preliminary Statements

        Executive desires to be employed by Employer upon the terms and
conditions stated herein, and Employer desires to employ Executive provided
that, in so doing, it can protect its confidential information, business,
accounts, patronage and goodwill.

        Employer and Executive have specifically determined that the terms of
this Agreement are fair and reasonable.

Statement of Agreement

        NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, and for other good, valuable and binding consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

ARTICLE I
Term; Termination; Prior Agreements

        Section 1.1 Term. Employer hereby hires Executive and Executive accepts
such employment for an initial term of two years commencing on the Effective
Date.

        Section 1.2 Termination Upon Expiration. The term of this Agreement
shall automatically renew for successive one year periods immediately following
the expiration of the initial two year term and each successive one-year term
thereafter. Either Executive or Employer may provide the other party with
written notice of non-renewal not less than 90 days prior to the expiration of
the then current term, and, as long as neither Executive nor Employer terminates
or gives notice of termination of this Agreement pursuant to the other terms and
provisions contained herein, then this Agreement shall terminate automatically
upon the expiration of the term during which notice of non-renewal is properly
given pursuant to this Section. Neither the provision of written notice of
non-renewal, nor the termination upon expiration of this Agreement following
delivery of written notice of non-renewal, shall itself be deemed a termination
of this Agreement by any party pursuant to any other Section of this Agreement.

        Executive acknowledges and agrees that if Employer requests that
Executive assume a position with Employer with responsibilities greater than the
responsibilities associated with the President – Pathology Services Division
position, then Executive shall be required to relocate her principal residence
to either the Dallas, Texas metropolitan area or Austin, Texas metropolitan area
within 180 days after such request by Employer (and such requirement shall not
be an event that would provide Executive a right to terminate for good reason
under Section 1.5). If Executive does not relocate her principal residence to
either of such metropolitan areas within such 180-day period, then the term of
this Agreement shall automatically expire on the 60th day following the earlier
of (i) the end of such 180-day period or (ii) the date Executive communicates to
Employer that she will not permanently relocate as provided above within such
180-day period. In such event, this Agreement shall terminate automatically at
the end of such 60-day period, and such termination shall be deemed a
termination pursuant to this Section 1.2.





--------------------------------------------------------------------------------

        Section 1.3 Termination Upon Death or Permanent Disability. This
Agreement shall be automatically terminated on the death of Executive or on the
permanent disability of Executive if Executive is no longer able to perform in
all material respects the usual and customary duties of Executive’s employment
hereunder. For purposes hereof, any condition which in reasonable likelihood is
expected to impair Executive’s ability to materially perform Executive’s duties
hereunder for a period of three months or more shall be considered to be
permanent.

        Section 1.4 Termination for Cause. If this Agreement has not been
previously terminated, and no party has previously given notice of termination
pursuant to Section 1.5, Section 1.6 or Section 1.7, then Employer may terminate
this Agreement “for cause” if:

          (a)        In connection with the business of Employer, Executive is
convicted of an offense constituting a felony or involving moral turpitude; or


          (b)        in a material and substantial way, (i) Executive
(A) violates any written policy of Employer, (B) violates any provision of this
Agreement, (C) fails to follow reasonable written instructions or directions
from the Board of Directors of Employer (the “Board”), or any other person
authorized by the Board (including but not limited to the Chief Executive
Officer of Employer) to instruct or supervise Executive (for purposes of this
Agreement, any such authorized person is referred to as an “Authorized Board
Designee”), or (D) fails to use good-faith efforts to perform the services
required pursuant to this Agreement; and (ii) Executive fails to materially cure
such violation or failure within fifteen days after receiving written notice
from the Board clearly specifying the act or circumstances that gave rise to
such violation or failure.


        A notice of termination pursuant to this Section shall be in writing and
shall state the alleged reason for termination. Executive, within not less than
fifteen nor more than thirty days after such notice, shall be given the
opportunity to appear before the Board, or a committee thereof, to rebut or
dispute the alleged reason for termination. If the Board or committee
determines, by a majority of the disinterested directors, after having given
Executive the opportunity to rebut or dispute the allegations, that such reason
is indeed valid, Employer may immediately terminate Executive’s employment under
this Agreement for cause. Immediately upon giving the notice contemplated by
this paragraph, Employer may elect, during the pendency of such inquiry, to
relieve Executive of Executive’s regular duties.

        Section 1.5 Termination for Good Reason or upon Change of Control.

          (a)        Executive is entitled to terminate this Agreement and her
employment for “good reason” upon any of the following occurrences:


          (i)        Executive may terminate this Agreement and employment if
Executive’s base salary, as provided hereunder, is materially diminished;


2



--------------------------------------------------------------------------------

          (ii)        Executive may terminate this Agreement and employment if
the Board or any Authorized Board Designee materially and unreasonably
interferes with Executive’s ability to fulfill Executive’s job duties; or


          (iii)        Executive may terminate this Agreement and employment if
Executive is reassigned to a position with materially diminished
responsibilities, or Executive’s job responsibilities are otherwise materially
narrowed or diminished.


        Notwithstanding any provision in this Agreement to the contrary, no
termination of this Agreement and employment will be considered a termination
for Good Reason unless: (1) Executive provides Employer with thirty days prior
written notice of such termination, and such notice is provided within ninety
days of the initial occurrence of the event constituting Good Reason, (2) such
termination is conditioned upon Employer failing to cure the event constituting
Good Reason within the thirty-day notice period, and (3) Employer fails to cure
such event constituting Good Reason within such thirty-day period.

          (b)        Within two months following any “Change of Control” as
defined in Section 1.11, Executive may terminate his employment through
termination of this Agreement, for any or no reason with thirty days prior
written notice; provided that notice of termination (1) cannot be given prior to
the consummation of the Change of Control and (2) must be given within thirty
days following the consummation of the Change of Control.


          (c)        Without limiting the provisions of Section 1.8 hereof,
Executive agrees that Employer can relieve Executive of Executive’s duties
hereunder prior to the end of the applicable notice period provided for in this
Section, and in such event, Executive shall not thereafter be entitled to any of
the benefits or salary described in Article III hereof. Furthermore, if the term
of this Agreement expires upon notice of non-renewal given pursuant to
Section 1.2 prior to the end of any notice period otherwise required under this
Section, then the applicable notice period required under this Section does not
apply and notice may be given at any time prior to such expiration.


        If Employer does not relieve Executive of Executive’s duties during any
applicable notice period under this Section, and the applicable notice period
extends beyond the expiration of the term of this Agreement pursuant to
Section 1.2, then the terms and provisions of this Agreement shall govern
Executive’s employment by Employer until the end of such notice period, and the
term of this Agreement shall be deemed automatically extended until the end of
such notice period.

        Section 1.6 Termination of Agreement by Employer Without Cause. Employer
has the right to terminate this Agreement and Executive’s employment, other than
“for cause,” on 30 days prior written notice. Any termination of this Agreement
and Executive’s employment by Employer other than pursuant to the express terms
of Section 1.2, Section 1.3 or Section 1.4 shall be deemed a termination
pursuant to this Section, irrespective of whether the notice required under this
Section is properly given.

        Section 1.7 Termination of Agreement by Executive Without Good Reason.
Executive may terminate Executive’s employment, other than for “good reason,”
upon 30 days prior written notice stating that this Agreement is terminated
other than for “good reason”. Executive agrees that Employer can relieve
Executive of Executive’s duties hereunder prior to the end of such 30 day notice
period, and in such event, Executive shall not thereafter be entitled to any of
the benefits or salary described in Article III hereof.

3



--------------------------------------------------------------------------------

        Section 1.8 Executive's Rights Upon Termination. Upon termination of
this Agreement, Executive shall be entitled to the following:

          (a)        If this Agreement is terminated pursuant to Section 1.2,
Section 1.3, Section 1.4, or Section 1.7, then Employer shall pay Executive or
Executive’s representative, as the case may be, Executive’s then-current base
salary (excluding any bonuses and non-cash benefits) through the effective date
of such termination (which, in the case of Section 1.7, shall follow any portion
of the applicable notice period during which Executive has not been relieved of
Executive’s duties hereunder), and Employer shall have no further obligations
hereunder.


          (b)        If Employer terminates this Agreement without cause
pursuant to Section 1.6 or otherwise, or Executive terminates this Agreement
pursuant to Section 1.5, then, in addition to receiving Executive’s then current
base salary through the effective date of such termination, Executive (i) shall
receive within 15 days of the effective date of termination a lump-sum payment
equal to the sum of (A) 100% of Executive’s then-current annualized base salary,
(B) cash bonuses, if any, paid by Employer to Executive during the twelve months
preceding such termination, and (C) if the effective date of such termination is
on or before March 15, 2011, $80,000, and (ii) shall be released from the
provisions of Section 4.2, notwithstanding that the provisions of such Section
would otherwise survive termination of this Agreement pursuant to Section 1.9.
Executive and Employer agree that the effective date of any termination pursuant
to Section 1.5 shall be the earlier of the end of the applicable notice period,
if any, or the date on which Employer relieves Executive of Executive’s duties
hereunder. Executive and Employer agree that the effective date of any
termination pursuant to Section 1.6 hereof shall be only upon the expiration of
the 30 day notice period described in Section 1.6, regardless of whether
Employer earlier relieves Executive of Executive’s duties hereunder. As a
condition to receiving the severance payments provided in this Section 1.8(b),
Executive must execute a full release and waiver of all claims against Employer
in a form reasonably acceptable to Employer (excluding claims for amounts
required under this Agreement to be paid upon severance and existing
indemnification obligations to Executive).


        Section 1.9 Survival. Any termination of this Agreement and Executive’s
employment as a result thereof shall not release either Employer or Executive
from their respective obligations to the date of termination nor from the
provisions of this Agreement which, by necessary or reasonable implication, are
intended to apply after termination of this Agreement, including, without
limitation, the provisions of Article IV. Furthermore, neither the termination
of this Agreement nor the termination of Executive’s employment under this
Agreement shall affect, limit or modify in any manner the existence or
enforceability of any other written agreement between Executive and Employer,
even if such other agreements provide employment related benefits to Executive.

4



--------------------------------------------------------------------------------

        Section 1.10 Termination of Existing Agreements. Any previous employment
agreement between Executive on the one hand and Employer or any of Employer’s
Affiliates (as hereinafter defined) on the other hand is hereby terminated.

        Section 1.11 "Change of Control." As used in this Agreement, "Change of
Control" shall mean the occurrence of any of the following:

          (a)        Any person, entity or “group” within the meaning of § 13(d)
or 14(d) of the Securities Exchange Act of 1934 (as amended, the “Exchange Act”)
becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of the
Board, but only if such event results in a change in Board composition such that
the directors immediately preceding such event do not comprise a majority of the
Board following such event;


          (b)        a merger, reorganization or consolidation whereby
Employer’s equity holders existing immediately prior to such merger,
reorganization or consolidation do not, immediately after consummation of such
reorganization, merger or consolidation, own more than 50% of the combined
voting power of the surviving entity’s then outstanding voting securities
entitled to vote generally in the election of directors, but only if such event
results in a change in Board composition such that the directors immediately
preceding such event do not comprise a majority of the board of directors of
such surviving entity following such event;


          (c)        the sale of all or substantially all of Employer’s assets
to an entity in which Employer, any subsidiary of Employer, or Employer’s equity
holders existing immediately prior to such sale beneficially own less than 50%
of the combined voting power of such acquiring entity’s then outstanding voting
securities entitled to vote generally in the election of directors, but only if
such event results in a change in Board composition such that the directors
immediately preceding such event do not comprise a majority of the board of
directors of such acquiring entity following such event; or


          (d)        any change in the identity of directors constituting a
majority of the Board within a twenty-four month period unless the change was
approved by a majority of the Incumbent Directors, where “Incumbent Director”
means a member of the Board at the beginning of the period in question,
including any director who was not a member of the Board at the beginning of
such period but was elected or nominated to the Board by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors.


        Section 1.12 Excise Tax Limitation.

          (a)        Notwithstanding anything contained in this Agreement to the
contrary, to the extent that the payments and benefits provided under this
Agreement and benefits provided to, or for the benefit of, Executive under any
other Employer plan or agreement (such payments or benefits are collectively
referred to as the “Payments”) would be subject to the excise tax (the “Excise
Tax”) imposed under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), the Payments shall be reduced (but not below zero) if and
to the extent necessary so that no Payment to be made or benefit to be provided
to Executive shall be subject to the Excise Tax (such reduced amount is
hereinafter referred to as the “Limited Payment Amount”). Unless Executive shall
have given prior written notice specifying a different order to Employer to
effectuate the foregoing, Employer shall reduce or eliminate the Payments, by
first reducing or eliminating the portion of the Payments which are not payable
in cash and then by reducing or eliminating cash payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time from the Determination (as hereinafter defined). Any notice
given by Executive pursuant to the preceding sentence shall take precedence over
the provisions of any other plan, arrangement or agreement governing Executive’s
rights and entitlements to any benefits or compensation.


5



--------------------------------------------------------------------------------

          (b)        The determination of whether the Payments shall be reduced
to the Limited Payment Amount pursuant to this Agreement and the amount of such
Limited Payment Amount shall be made, at Employer’s expense, by a reputable
accounting firm selected by Executive and reasonably acceptable to Employer (the
“Accounting Firm”). The Accounting Firm shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation to Employer and Executive within ten (10) days of the date of
termination, if applicable, or such other time as specified by mutual agreement
of Employer and Executive, and if the Accounting Firm determines that no Excise
Tax is payable by Executive with respect to the Payments, it shall furnish
Executive with an opinion reasonably acceptable to Executive that no Excise Tax
will be imposed with respect to any such Payments. The Determination shall be
binding, final and conclusive upon Employer and Executive.


        Section 1.13 409A.

          (a)        The parties intend that this Agreement will be administered
in accordance with Section 409A of the Code (“Section 409A”). To the extent that
any provision of this Agreement is ambiguous as to its compliance with
Section 409A, the provision shall be read in such a manner so that all payments
hereunder comply with Section 409A. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.


          (b)        Notwithstanding any provision in the Agreement to the
contrary, if at the time of Executive’s “separation from service” within the
meaning of Section 409A Executive is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code, then if Employer and Executive mutually
determine that any payment or benefit that Executive becomes entitled to under
this Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after Executive’s separation from service, or (B) Executive’s
death. The determination of whether and when a separation from service has
occurred shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).


6



--------------------------------------------------------------------------------

ARTICLE II
Duties of Executive

        Subject to the approvals by and the ultimate supervision of the Board
and each Authorized Board Designee, Executive during the term hereof shall serve
as President – Pathology Services Division. Subject to the control of the Board
and any Authorized Board Designee, Executive shall have the responsibilities
commensurate with Executive’s title and as otherwise provided in Employer’s
bylaws and other governing documents.

        During the period of employment hereunder, Executive shall devote all of
Executive’s working time, attention, energies and best efforts to the business
of Employer for the profit, benefit and advantage of Employer, and shall perform
such other services as shall be designated, from time to time, by the Board or
any Authorized Board Designee. The foregoing shall not be construed as
preventing Executive from making personal investments in such form or manner as
will require Executive’s services in the operation or affairs of the companies
or enterprises in which such investments are made; provided that it does not
interfere with Executive’s duties hereunder. Further, the Executive may not
during the period of employment hereunder invest Executive’s personal assets in
business ventures that compete with Employer or Employer’s Affiliates. Executive
shall use Executive’s best efforts to promote the interests of Employer and
Employer’s Affiliates, and to preserve their goodwill with respect to their
employees, customers, suppliers and other persons having business relations with
Employer. Executive agrees to accept and hold all such offices and/or
directorships with Employer and Employer’s Affiliates as to which Executive may,
from time to time, be elected. For purposes of this Agreement, Employer’s
subsidiaries, parent companies and other affiliates are collectively referred to
as “Affiliates.”

ARTICLE III
Salary; Expense Reimbursements

        Section 3.1 Salary. As compensation for Executive’s service under and
during the term of this Agreement (or until terminated pursuant to the
provisions hereof) Employer shall pay Executive a salary of (a) from the date
hereof until December 31, 2009, $20,000.00 per calendar month (prorated for
partial months) and (b) from January 1, 2010 and thereafter, $22,500.00 per
calendar month (prorated for partial months), payable in accordance with the
regular payroll practices of Employer, as in effect from time to time, which
such salary may be increased from time to time by the Board or the Compensation
Committee of the Board in its sole discretion. Such salary shall be subject to
withholding for the prescribed federal income tax, social security and other
items as required by law and for other items consistent with Employer’s policy
with respect to health insurance and other benefit plans for similarly situated
employees of Employer in which Executive may elect to participate.

        Section 3.2 Other Benefits. During the term of this Agreement, Executive
also shall be entitled to the same amount of paid vacation per year as was
available to Executive and other senior management executives of Employer under
the policy of Employer in effect on the Effective Date. Executive will not be
paid for unused vacation, and unused vacation cannot be carried forward to
subsequent years. Without limiting the foregoing, Executive shall also receive
such paid sick leave, insurance and other fringe benefits as are generally made
available to other personnel of Employer in comparable positions, with
comparable service credit and with comparable duties and responsibilities. Any
benefits in excess of those granted other salaried employees of Employer shall
be subject to the prior approval of the Board. Notwithstanding the foregoing,
Executive shall be eligible for participation in Employer’s Equity Incentive
Plan (if any), but all equity awards thereunder shall be subject to the sole
discretion of the Board.

7



--------------------------------------------------------------------------------

        Section 3.3 Bonuses. In the discretion of the Board, and without
implying any obligation on Employer ever to award a bonus to Executive,
Executive may from time to time be awarded a cash bonus or bonuses for services
rendered to Employer during the term of Executive’s employment under this
Agreement. If and to the extent a bonus is ever considered for Executive, it is
expected that any such bonus will be based not only on Executive’s individual
performance and Executive’s relative position and responsibilities with
Employer, but also on the performance and profitability of the entire business
of Employer.

        Section 3.4 Expenses. Employer shall reimburse all reasonable
out-of-pocket travel and business expenses incurred by Executive in connection
with the performance of Executive’s duties pursuant to this Agreement. Executive
shall provide Employer with documentation of Executive’s expenses, in a form
acceptable to Employer and which satisfies applicable federal income tax
reporting and record keeping requirements.

        Section 3.5 Location of Employment. The parties acknowledge and agree
that Executive’s employment duties hereunder are performable in Austin, Texas,
subject to business travel commensurate with Executive’s duties hereunder and as
otherwise requested by Employer.

ARTICLE IV
Executive’s Restrictive Covenants

        Section 4.1 Confidentiality Agreement. Executive acknowledges that
Executive has been and will be exposed to confidential information and trade
secrets (“Proprietary Information”) pertaining to, or arising from, the business
of Employer and/or Employer’s Affiliates, that such Proprietary Information is
unique and valuable and that Employer and/or Employer’s Affiliates would suffer
irreparable injury if this information were divulged to those in competition
with Employer or Employer’s Affiliates. Therefore, Executive agrees to keep in
strict secrecy and confidence, both during and after the period of Executive’s
employment, any and all information which Executive acquires, or to which
Executive has access, during Executive’s employment by Employer, that has not
been publicly disclosed by Employer or Employer’s Affiliates, that is not a
matter of common knowledge by their respective competitors or that is not
required to be disclosed through legal process. The Proprietary Information
covered by this Agreement shall include, but shall not be limited to,
information relating to any inventions, processes, software, formulae, plans,
devices, compilations of information, technical data, mailing lists, management
strategies, business distribution methods, names of suppliers (of both goods and
services) and customers, names of employees and terms of employment,
arrangements entered into with suppliers and customers, including, but not
limited to, proposed expansion plans of Employer, marketing and other business
and pricing strategies, and trade secrets of Employer and/or Employer’s
Affiliates.

8



--------------------------------------------------------------------------------

        Except with prior approval of the Board or any Authorized Board
Designee, Executive will not, either during or after Executive’s employment
hereunder: (a) directly or indirectly disclose any Proprietary Information to
any person or entity except authorized personnel of Employer; nor, (b) use
Proprietary Information in any manner other than in furtherance of the business
of Employer. Upon termination of employment, whether voluntary or involuntary,
within forty-eight hours of termination, Executive will deliver to Employer
(without retaining copies thereof) all documents, records or other
memorializations including copies of documents and any notes which Executive has
prepared and any documents in electronic or digital form, that contain
Proprietary Information or relate to Employer’s or Employer’s Affiliates’
business, all other tangible Proprietary Information in Executive’s possession
or control, and all of Employer’s and the Affiliates’ credit cards, keys,
equipment, vehicles, supplies and other materials that are in possession or
under Executive’s control.

        Section 4.2 Nonsolicitation Agreement. During Executive’s employment
hereunder and for a period of two years after Executive ceases to be employed by
Employer, Executive shall not, directly or indirectly, for Executive’s own
account or otherwise (i) solicit business from, divert business from, or attempt
to convert to other methods of using the same or similar products or services as
provided by Employer or Employer’s Affiliates, any client, account or location
of Employer or Employer’s Affiliates with which Executive has had any contact as
a result of Executive’s employment hereunder; or (ii) solicit for employment or
employ any employee or former employee of Employer or Employer’s Affiliates.

        Section 4.3 Noncompetition Agreement. In consideration of the
substantial benefits that Executive is receiving under this Agreement and the
Proprietary Information already provided to and to be provided to Executive,
Executive hereby agrees with Employer that Executive will not:

          (a)        During Executive’s employment hereunder and for a period of
two years after Executive ceases to be employed by Employer (the “Non-Compete
Termination Date”), directly or indirectly, alone or as a partner, joint
venturer, officer, director, member, employee, consultant, agent, independent
contractor, or equity interest holder of, or lender to, any Person (as defined
below) or business, engage in any Restricted Business (as defined below)
anywhere in the United States.


          (b)        From the Effective Date until the Non-Compete Termination
Date, directly or indirectly (i) induce any individual, partnership, limited
liability company, corporation, association, joint stock company, trust, entity,
joint venture, labor organization, unincorporated organization, or governmental
body (each, a “Person”) that is a customer of Employer or any of its Affiliates
to enter into any contract with or otherwise patronize any business directly or
indirectly in competition with the business conducted by Employer or any of its
Affiliates; (ii) canvass, solicit, or accept from any Person who is a customer
of Employer, or any of its Affiliates, any business; or (iii) request or advise
any Person who is a customer, vendor, or lessor of Employer, or any of its
Affiliates, to withdraw, curtail, or cancel any such customer’s, vendor’s, or
lessor’s business with Employer or any of its Affiliates.


9



--------------------------------------------------------------------------------

          (c)        From the Effective Date until the Non-Compete Termination
Date, directly or indirectly employ, or knowingly permit any Affiliate of
Executive to employ, any Person whom Employer or any of its Affiliates employed
within the prior six months.


          (d)        From the Effective Date until the Non-Compete Termination
Date, directly or indirectly (i) solicit for employment or other similar
relationship with Executive, any of Executive’s Affiliates or any other Person,
any employee or then currently active independent contractor of Employer, or any
of its Affiliates, or any Person who was an employee or then currently active
independent contractor of Employer, or any of its Affiliates, within the
six-month period immediately preceding such solicitation of employment, other
than such Person (A) whose employment or independent contractor relationship was
terminated by Employer or the applicable Employer Affiliate, or (B) who
independently responded to a general solicitation for employment by Executive or
Executive’s Affiliate; or (ii) induce, or attempt to induce, any employee or
independent contractor of Employer, or any of its Affiliates, to terminate such
employee’s employment or independent contractor’s active contractual
relationship with Employer or the applicable Employer Affiliate.


          (e)        From the Effective Date until the Non-Compete Termination
Date call on any Person that was operating a competitive business at any time
during the period from the Effective Date to the Non-Compete Termination Date
with the knowledge that such Person was operating a competitive business, for
the purpose of acquiring, or arranging the acquisition of, that competitive
business by any Person other than Employer or any of its Affiliates (or
preventing the acquisition of any competitive business by Employer or any of its
Affiliates).


          (f)        Notwithstanding the foregoing, the beneficial ownership of
less than 5% of any class of equity interests of a Person that are actively
traded on a national securities exchange or over-the-counter market will not be
deemed, in and of itself, to violate the prohibitions of this Section. Executive
agrees and acknowledges that the restrictions in this Section are reasonable in
scope and duration and are necessary to protect Employer and its Affiliates. If
any provision of this Section, as applied to either party or to any
circumstance, is adjudged by a judicial authority, arbitrator, or mediator not
to be enforceable in accordance with its terms, the same will in no way affect
any other circumstance or the enforceability of the remainder of this Agreement.
If any such provision, or any part thereof, is held not to be enforceable in
accordance with its terms because of the duration of such provision, the area
covered thereby, or the scope of the activities covered, the parties agree that
the judicial authority, arbitrator, or mediator making such determination will
have the power to reduce the duration, area, and/or scope of activities of such
provision, and/or to delete specific words or phrases, and in its reduced form
such provision will then be enforceable in accordance with its terms and will be
enforced. The parties agree and acknowledge that the violation of any provision
of this Section will cause irreparable damage to Employer and its Affiliates and
upon violation of any provision of this Section, Employer and its Affiliates
will be entitled to injunctive relief, specific performance, or other equitable
relief without bond or other security; provided, however, that the foregoing
remedies will in no way limit any other remedies that Employer or any of its
Affiliates may have. Employer may, without notifying Executive, notify any
subsequent employer of Executive of Executive’s rights and obligations under
this Section.


10



--------------------------------------------------------------------------------

        As used in this Agreement, the term “Restricted Business”means the
business engaged in by Employer as of the date Executive ceases to be employed
by Employer.

        Section 4.4 Remedies. Executive understands and acknowledges damages at
law alone will be an insufficient remedy for Employer and Employer will suffer
irreparable injury if Executive violates the terms of this Agreement.
Accordingly, Employer, upon application to a court of competent jurisdiction,
shall be entitled to injunctive relief to enforce the provisions of this
Agreement in the event of any breach, or threatened breach, of its terms.
Executive hereby waives any requirement that Employer post bond or other
security prior to obtaining such injunctive relief. Injunctive relief may be
sought in addition to any other available rights or remedies at law. Employer
shall additionally be entitled to reasonable attorneys’ fees incurred in
enforcing the provisions of this Agreement.

ARTICLE V
Miscellaneous

        Section 5.1 Assignment. No party to this Agreement may assign this
Agreement or any or all of its rights or obligations hereunder without first
obtaining the written consent of all other parties hereto. Any assignment in
violation of the foregoing shall be null and void. Subject to the preceding
sentences of this Section, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, legal representatives, successors and permitted assigns. This
Agreement shall not be deemed to confer upon any person or entity not a party to
this Agreement any rights or remedies hereunder. The provisions of this Section
do not preclude the sale, transfer or assignment of the ownership interests of
any entity that is a party to this Agreement, although such a sale, transfer or
assignment may be expressly prohibited or conditioned pursuant to other
provisions of this Agreement.

        Section 5.2 Amendments. This Agreement cannot be modified or amended
except by a written agreement executed by all parties hereto.

        Section 5.3 Waiver of Provisions; Remedies Cumulative. Any waiver of any
term or condition of this Agreement must be in writing, and signed by all of the
parties hereto. The waiver of any term or condition hereof shall not be
construed as either a continuing waiver with respect to the term or condition
waived, or a waiver of any other term or condition hereof. No party hereto shall
by any act (except by written instrument pursuant to this Section), delay,
indulgence, omission or otherwise be deemed to have waived any right, power,
privilege or remedy hereunder or to have acquiesced in any default in or breach
of any of the terms and conditions hereof. No failure to exercise, nor any delay
in exercising, on the part of any party hereto, any right, power, privilege or
remedy hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power, privilege or remedy hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power,
privilege or remedy. No remedy set forth in this Agreement or otherwise
conferred upon or reserved to any party shall be considered exclusive of any
other remedy available to any party, but the same shall be distinct, separate
and cumulative and may be exercised from time to time as often as occasion may
arise or as may be deemed expedient.

11



--------------------------------------------------------------------------------

        Section 5.4 Further Assurances. At and from time to time after the
Effective Date, each party shall, at the request of another party hereto, but
without further consideration, execute and deliver such other instruments and
take such other actions as the requesting party may reasonably request in order
to more effectively evidence or consummate the transactions or activities
contemplated hereunder.

        Section 5.5 Entire Agreement. This Agreement and the agreements
contemplated hereby or executed in connection herewith (a) constitute the entire
agreement of the parties hereto regarding the subject matter hereof, and
(b) supersede all prior employment agreements, both written and oral, among the
parties hereto, or any of them.

        Section 5.6 Severability; Illegality. In the event any state or federal
laws or regulations, now existing or enacted or promulgated after the date
hereof, are interpreted by judicial decision, a regulatory agency or legal
counsel in such a manner as to indicate that any provision hereof may be
illegal, invalid or unenforceable, such provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof; and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision that (a) preserves the underlying economic and financial arrangements
between the parties hereto without substantial economic detriment to any
particular party and (b) is as similar in effect to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
No party to this Agreement shall claim or assert illegality as a defense to the
enforcement of this Agreement or any provision hereof; instead, any such
purported illegality shall be resolved pursuant to the terms of this Section.

        Section 5.7 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS (BUT NOT THE RULES GOVERNING CONFLICTS OF
LAWS) OF THE STATE OF TEXAS.

        Section 5.8 Language Construction. This Agreement shall be construed, in
all cases, according to its fair meaning, and without regard to the identity of
the Person who drafted the various provisions contained herein. The parties
acknowledge that each party and its counsel have reviewed and revised this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof. As used in this Agreement, “day” or “days” refers
to calendar days unless otherwise expressly stated in each instance. The
captions in this Agreement are for convenience of reference only and shall not
limit or otherwise affect any of the terms or provisions hereof. When the
context requires, the gender of all words used herein shall include the
masculine, feminine and neuter and the number of all words shall include the
singular and plural. Use of the words “herein”, “hereof”, “hereto”, “hereunder”
and the like in this Agreement shall be construed as references to this
Agreement as a whole and not to any particular Article, Section or provision of
this Agreement, unless otherwise expressly noted.

12



--------------------------------------------------------------------------------

        Section 5.9 Notice. Whenever this Agreement requires or permits any
notice, request, or demand from one party to another, the notice, request, or
demand must be in writing to be effective and shall be deemed to be delivered
and received (a) if personally delivered or if delivered by facsimile or courier
service, when actually received by the party to whom notice is sent or (b) if
delivered by mail (whether actually received or not), at the close of business
on the third business day next following the day when placed in the mail,
postage prepaid, certified or registered, addressed to the appropriate party or
parties, at the address of such party set forth below (or at such other address
as such party may designate by written notice to all other parties in accordance
herewith):

If to Employer:
                                       
                                       
                                       
                                       


If to Executive:
                                       
                                       
                                        HealthTronics, Inc.
 9825 Spectrum Drive, Building 3
 Austin, TX 78717
 Attention: President and Chief Executive Officer
 Facsimile Transmission: (512) 314-4503


 Laura Miller
 _________________________________
 _________________________________
 Facsimile Transmission: ______________



        Section 5.10 CHOICE OF FORUM; ATTORNEYS’ FEES. THE PARTIES HERETO AGREE
THAT THIS AGREEMENT IS PERFORMABLE IN WHOLE AND IN PART IN TRAVIS COUNTY, TEXAS,
AND SHOULD ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT BE
INSTITUTED BY ANY PARTY HERETO (OTHER THAN A SUIT, ACTION OR PROCEEDING TO
ENFORCE OR REALIZE UPON ANY FINAL COURT JUDGMENT ARISING OUT OF THIS AGREEMENT),
SUCH SUIT, ACTION OR PROCEEDING SHALL BE INSTITUTED ONLY IN A STATE OR FEDERAL
COURT IN TRAVIS COUNTY, TEXAS. EACH OF THE PARTIES HERETO CONSENTS TO THE IN
PERSONAM JURISDICTION OF ANY STATE OR FEDERAL COURT IN TRAVIS COUNTY, TEXAS AND
WAIVES ANY OBJECTION TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING. THE
PARTIES HERETO RECOGNIZE THAT COURTS OUTSIDE TRAVIS COUNTY, TEXAS MAY ALSO HAVE
JURISDICTION OVER SUITS, ACTIONS OR PROCEEDINGS ARISING OUT OF THIS AGREEMENT,
AND IN THE EVENT THAT ANY PARTY HERETO SHALL INSTITUTE A PROCEEDING INVOLVING
THIS AGREEMENT IN A JURISDICTION OUTSIDE TRAVIS COUNTY, TEXAS, THE PARTY
INSTITUTING SUCH PROCEEDING SHALL INDEMNIFY ANY OTHER PARTY HERETO FOR ANY
LOSSES AND EXPENSES THAT MAY RESULT FROM THE BREACH OF THE FOREGOING COVENANT TO
INSTITUTE SUCH PROCEEDING ONLY IN A STATE OR FEDERAL COURT IN TRAVIS COUNTY,
TEXAS, INCLUDING WITHOUT LIMITATION ANY ADDITIONAL EXPENSES INCURRED AS A RESULT
OF LITIGATING IN ANOTHER JURISDICTION, SUCH AS REASONABLE FEES AND EXPENSES OF
LOCAL COUNSEL AND TRAVEL AND LODGING EXPENSES FOR PARTIES, WITNESSES, EXPERTS
AND SUPPORT PERSONNEL. THE PREVAILING PARTY IN ANY ACTION TO ENFORCE OR DEFEND
RIGHTS UNDER THIS AGREEMENT SHALL BE ENTITLED TO RECOVER ITS COSTS AND
REASONABLE ATTORNEYS’ FEES IN ADDITION TO ANY OTHER RELIEF GRANTED.

13



--------------------------------------------------------------------------------

        Section 5.11 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

[Signature page follows]












14



--------------------------------------------------------------------------------


SIGNATURE PAGE TO
EXECUTIVE EMPLOYMENT AGREEMENT

         EXECUTED by Employer and Executive to be effective for all purposes as
of the Effective Date provided above.









EMPLOYER:

                                                 
                                                 
                                                 


EXECUTIVE: HEALTHTRONICS, INC.

By: /s/ James S.B. Whittenburg    
         James S.B. Whittenburg
         President and Chief Executive Officer


/s/ Laura Miller                 
Laura Miller











S-1



--------------------------------------------------------------------------------